ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that JAMES S. DE BOSH of PHILLIPS-BURG, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5(b) (failure to prepare written fee agreement) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that JAMES S. DE BOSH is hereby reprimanded; and it is further
*619ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.